DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem (U.S. PGPub. No. 20150351838) in view of Richards (U.S. Patent No. 5769879).
Regarding claim 1, Deem teaches:
A method for reducing orange peel skin effect in a subject affected by cellulite, the method comprising the following steps: applying a delivery device to an epidermis portion, (Para. 0124; Fig. 3A, applicator 111, epidermis 102) 
the delivery device comprising: an outer conductor and an inner conductor arranged approximately coaxial with 5each other, (Para. 0136; Fig. 6G; inner conductor 123, outer conductor 125)
the outer conductor surrounding the inner conductor, (Para. 0136; Fig. 6G; inner conductor 123, outer conductor 125)
wherein the outer conductor and the inner conductor form an open-ended coaxial line; (Fig. 6G)
an energy delivery window, arranged in front of the outer conductor and the inner conductor, (Para. 0136; Fig. 6G, horn read as energy delivery window) 
wherein the outer conductor and the inner conductor are configured to generate an electric field (Para. 0129)
with lines of force extending from a front surface of the inner 10conductor to a front surface of the outer conductor when the energy delivery window is applied to the epidermis portion; (Para. 0136)
generating, by the delivery device, the electric field in a tissue volume below the epidermis portion, across derma (Para. 0121)
said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue, (Para. 0107; subcutaneous tissue is a layer of fat and connective tissue)
wherein lines 15of force of the electric field extend approximately orthogonally (Para. 0128; Fig. 3A, applicator 111 placed orthogonally to the skin) 
Deem teaches applying energy to the skin to target a tissue volume below the epidermis portion. Deem further teaches modifying the apparatus to treat various kinds of target and non-target tissue regions in order to tighten the skin, reduce wrinkles, collagen formation and treat cellulite (Para. 0124). However, Deem does not explicitly disclose generating the electric field across the adipose tissue under the derma or wherein the electric field extends between the adipose layer and muscle tissue.
In related skin treatment art, Richards teaches:
generating, by the delivery device, the electric field…across…adipose tissue under the derma, (Col. 7, line 65-Col. 8, line 3)
wherein lines of force of the electric field extend...to interface surfaces between epidermis and adipose layer, as well as between adipose layer and muscle tissue; (Col. 2, lines 8-12, Col. 7, line 65-Col. 8, line 3)
at least partly dissolving said interlobular septa by action of heat generated by the electric field. (Col. 2, lines 1-4; Col. 3, lines 37-38; Examiner has interpreted ‘dissolving’ to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Deem based on the teachings of Richards to incorporate generating an electric field across the adipose layer and at least partly dissolving said interlobular septa via heat, in order to target lower target regions of the skin and provide fatty cell necrosis (Richards, Col. 1, lines 48-53).
Regarding claims 2, 5, and 8, the Deem/Richards combination teaches:
The method of claim 1, (described above)
The method of claim 4, (described below)
The method of claim 7, (described below)
further comprising the step of causing a localized 2heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue.  (Deem, Para. 0127; the instant invention specification discloses a temperature of 40-50 degrees Celsius to trigger apoptosis. Deem teaches a temperature of at least 50 degrees Celsius. Thus, the temperature of Deem would provide the same results as the instant invention)
Regarding claims 3, 6 and 9, the Deem/Richards combination teaches:
The method of claim 1, (described above)
The method of claim 4, (described below)
The method of claim 7, (described below)
wherein the electric field is generated only when the energy delivery window is applied to the epidermis portion. (Deem, Para. 0128; Fig. 3A, applicator 111 is applied to epidermal layer 102)
Regarding claim 4, Deem teaches:
A method for reducing orange peel skin effect in a subject affected by cellulite, the method comprising the following steps: applying a delivery device to an epidermis portion, (Para. 0124; Fig. 3A, applicator 111, epidermis 102) 
the delivery device comprising: an outer conductor and an inner conductor arranged approximately coaxial with 5each other, (Para. 0136; Fig. 6G; inner conductor 123, outer conductor 125)
the outer conductor surrounding the inner conductor, (Para. 0136; Fig. 6G; inner conductor 123, outer conductor 125)
wherein the outer conductor and the inner conductor form an open-ended coaxial line; (Fig. 6G)
an energy delivery window, arranged in front of the outer conductor and the inner conductor, (Para. 0136; Fig. 6G, horn read as energy delivery window) 
wherein the outer conductor and the inner conductor are configured to generate an electrical flow path extending from the outer conductor to the inner conductor 10when the energy delivery window is applied to the epidermis portion; (Para. 0129)
generating, by the delivery device, the electrical flow path such that the electrical flow path includes a tissue electrical flow path portion extending in a tissue volume below the epidermis portion, across derma (Para. 0121)
said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue, (Para. 0107; subcutaneous tissue is a layer of fat and connective tissue)
wherein at 15least a portion of the tissue electrical flow path portion extends approximately orthogonally (Para. 0128; Fig. 3A, applicator 111 placed orthogonally to the skin)
Deem teaches applying energy to the skin to target a tissue volume below the epidermis portion. Deem further teaches modifying the apparatus to treat various kinds of target and non-target tissue regions in order to tighten the skin, reduce wrinkles, collagen formation and treat cellulite (Para. 0124). However, Deem does not explicitly disclose generating the electrical flow path across the adipose tissue under the derma or wherein the electrical flow path extends between the adipose layer and muscle tissue.
In related skin treatment art, Richards teaches:
generating, by the delivery device, the electrical flow path such that the electrical flow path includes a tissue electrical flow path portion extending in…adipose tissue under the derma, (Col. 7, line 65-Col. 8, line 3)
wherein at 15least a portion of the tissue electrical flow path portion extends…to 3interface surfaces between epidermis and adipose layer, as well as between adipose layer and muscle tissue; (Col. 2, lines 8-12, Col. 7, line 65-Col. 8, line 3)
at least partly dissolving said interlobular septa by action of heat generated by the electrical flow path. (Col. 2, lines 1-4; Col. 3, lines 37-38; Examiner has interpreted ‘dissolving’ to mean ‘destroying’ as presented in the instant application; the instant invention specification discloses a temperature of 40-50 degrees Celsius to trigger apoptosis. Richards teaches a temperature of 120 degree Fahrenheit, which is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Deem based on the teachings of Richards to incorporate generating an electrical flow path across the adipose layer and at least partly dissolving said interlobular septa via heat, in order to target lower target regions of the skin and provide fatty cell necrosis (Richards, Col. 1, lines 48-53).
Regarding claim 7, the Deem/Richards combination teaches:
A method for reducing orange peel skin effect in a subject affected by cellulite, the method comprising the following steps: applying a delivery device to an epidermis portion, (Para. 0124; Fig. 3A, applicator 111, epidermis 102) 
the delivery device comprising: an outer conductor and an inner conductor arranged approximately coaxial with 5each other, (Para. 0136; Fig. 6G; inner conductor 123, outer conductor 125)
the outer conductor surrounding the inner conductor, (Para. 0136; Fig. 6G; inner conductor 123, outer conductor 125)
wherein the outer conductor and the inner conductor form an open-ended coaxial line; (Fig. 6G)
an energy delivery window, arranged in front of the outer conductor and the inner conductor, (Para. 0136; Fig. 6G, horn read as energy delivery window) 
wherein the outer conductor and the inner conductor are configured to generate an electric field extending from a front surface of the inner conductor to a front 410 surface of 
generating, by the delivery device, the electric field such that a portion of the electric field is in a tissue volume below the epidermis portion, across derma (Para. 0121)
said adipose tissue including fat lobules and interlobular septa formed by fibrous 15connective tissue, (Para. 0107; subcutaneous tissue is a layer of fat and connective tissue)
wherein the portion of the electric field in the tissue comprises lines of force, the lines of force being approximately orthogonally  (Para. 0128; Fig. 3A, applicator 111 placed orthogonally to the skin) 
Deem teaches applying energy to the skin to target a tissue volume below the epidermis portion. Deem further teaches modifying the apparatus to treat various kinds of target and non-target tissue regions in order to tighten the skin, reduce wrinkles, collagen formation and treat cellulite (Para. 0124). However, Deem does not explicitly disclose generating the electric field across the adipose tissue under the derma or wherein the lines of force extend between the adipose layer and muscle tissue.
In related skin treatment art, Richards teaches:
generating, by the delivery device, the electric field such that a portion of the electric field is in a tissue volume below the epidermis portion, across…adipose tissue under the derma, (Col. 7, line 65-Col. 8, line 3)
wherein the portion of the electric field in the tissue comprises lines of force...to interface surfaces between epidermis and adipose layer, as well as between adipose layer and muscle tissue; (Col. 2, lines 8-12, Col. 7, line 65-Col. 8, line 3)
at least partly dissolving said interlobular septa by action of heat generated by the electric field. (Col. 2, lines 1-4; Col. 3, lines 37-38; Examiner has interpreted ‘dissolving’ to mean ‘destroying’ as presented in the instant application; the instant invention specification discloses a temperature of 40-50 degrees Celsius to trigger apoptosis. Richards teaches a temperature of 120 degree Fahrenheit, which is approximately 49 degrees Celsius. Thus, the temperature of Richards would provide the same results as the instant invention)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Deem based on the teachings of Richards to incorporate generating an electric field across the adipose layer and at least partly dissolving said interlobular septa via heat, in order to target lower target regions of the skin and provide fatty cell necrosis (Richards, Col. 1, lines 48-53).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Deem and Jones are moot in view of the new rejections under Deem and Richards. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794